Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ivory L. Hawkins appeals the district court’s order denying her Fed.R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Hawkins v. Arc-Tech, Inc., No. 2:10-cv-00447-RBS-DEM (E.D.Va. Apr. 15, 2011). Hawkins’ pending motion for transcripts at the Government’s expense is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.